Dissenting Opinion by
Me. Justice Bell:
West contended he was a partner or a joint adventurer with defendant in a land development. He could at the proper time have brought an action of assumpsit or a bill in equity for an accounting which would have given him adequate redress for whatever he was entitled to. Instead he filed a petition for a declaratory judgment at a time when litigation was not imminent, and a decision would not settle all the main issues or controversies between the parties or even be a practical help in ending the controversy, and where all parties were not or could not be joined.
Unless our prior decisions in this field are to be ignored or overruled, declaratory judgment proceed*288ings will not lie and should be dismissed: Lifter Estate, 377 Pa. 227, 228, 103 A. 2d 670; Eureka Casualty Company v. Henderson, 371 Pa. 587, 592, 92 A. 2d 551; Capital Bank & Trust Company’s Petition, 336 Pa. 108, 111, 6 A. 2d 790; McCandless Township v. Wylie, 375 Pa. 378, 388, 100 A. 2d 590; Kariher’s Petition (No. 1), 284 Pa. 455, 471, 131 A. 265; Reese v. Adamson, 297 Pa. 13, 15, 146 A. 262.
In Lifter Estate, 377 Pa., supra, we said (pages 228-9) : “In Eureka Casualty Co. v. Henderson, 371 Pa. 587, 92 A. 2d 551, Mr. Chief Justice Steen said (pages 591, 592) : ‘. . . whether or not a court will take jurisdiction of a petition for a declaratory judgment or decree is purely a matter of judicial discretion. . . . It was said in Capital Bank and Trust Company’s Petition, 336 Pa. 108, 111, 6 A. 2d 790, 792; “. . . the vital factor in the assumption of jurisdiction is the presence of antagonistic claims indicating imminent and inevitable litigation, coupled with a clear manifestation that the declaration sought will be a practical help in ending the controversy
“The facts in the instant case bring it within the aforesaid requirements; the problems involved are so unusual and difficult, litigation was so imminent and inevitable, and the peril to the Federation was so great and immediate that we consider this to be an appropriate matter for a declaratory judgment.”
In Sterrett’s Estate, 300 Pa. 116, 150 A. 159, the Court said (page 124) : “Moreover, from the Kariher Case down to our latest utterances' oh the subject of declaratory judgments, in -Taylor v. Haverford Twp., 299 Pa. -402, this court has-: uniformly ruled that relief may not be granted under the Act of June 18, 1923, P. L. 840, where another; established remedy is available. . . . As.recently .said,by us in Taylor v. Haverford Twp., supra, ‘We are determined that the De*289claratory Judgments Act, an excellent piece of legislation when kept within proper bounds, shall not be used in cases to which it is not properly applicable,’ and this is one of them.”
In the instant ease the majority frankly admit that the rights between these parties, as well as the amount of recovery, if any, must be determined in future or supplementary proceedings.
For these reasons I would hold that declaratory judgment proceedings should be dismissed.